Motion Granted and Order filed July 28, 2015




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-15-00201-CR
                                 NO. 14-15-00202-CR
                                   ____________

                     ANTHONY DEON BRADFORD, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 122nd District Court
                              Galveston County, Texas
                  Trial Court Cause Nos. 14CR0146 and 14CR0147


                                        ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Counsel has filed a motion to allow appellant an
opportunity to review the record and file a pro se brief. See Anders v. California, 386
U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion
is granted.

       Accordingly, we hereby direct the Judge of the 122nd District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before August 13, 2015; that
the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM